SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of January, 2008 CHINA PETROLEUM & CHEMICAL CORPORATION A6, Huixindong Street, Chaoyang District Beijing, 100029 People's Republic of China Tel: (8610) 6499-0060 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F T Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoT (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A This Form 6-K consists of an announcement on conditional approval by the issuance review committee of China Securities Regulatory Commission of the proposed issuance of bonds with warrants of China Petroleum & Chemical Corporation (the “Registrant”), made by the Registrant on January 16, 2007. 1 (a joint stock limited company incorporated in the People’s Republic of China with limited liability) (Stock Code: 0386) ANNOUNCEMENT ON CONDITIONAL APPROVAL OF THE PROPOSED ISSUANCE OF BONDS WITH WARRANTS BY THE ISSUANCE REVIEW COMMITTEE OF CHINA SECURITIES REGULATORY COMMISSION This announcement is made pursuant to Rule 13.09(1) of the Hong Kong Listing Rules. Reference is made to the Company’s announcements dated 27 September 2007, 15 November 2007 and 15 January 2008 and circular to Shareholders dated 28 September 2007 in respect of the issuance of Bonds with Warrants. Unless otherwise defined herein, terms used in this announcement shall have the same meanings as in the said circular. The Issuance Review Committee of China Securities Regulatory Commission has conditionally approved the proposed issuance of Bonds with Warrants of the Company on 16 January 2008. The trading in A Shares of the Company will be resumed at 9:30 a.m. of 17 January 2008. By Order of the Board China Petroleum & Chemical Corporation Chen Ge Secretary to the Board of Directors Beijing, the PRC, 16 January 2008 As at the date of this Announcement, the directors of Sinopec Corp are Messrs. Su Shulin*, Zhou Yuan*, Wang Tianpu#, Zhang Jianhua#, Wang Zhigang#, Dai Houliang#, Fan Yifei*, Yao Zhongmin*, Shi Wanpeng+, Liu Zhongli+ and Li Deshui+. # Executive Directors * Non-executive Directors + Independent Non-executive Directors 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. China Petroleum & Chemical Corporation By: /s/ Chen Ge Name: Chen Ge Title: Secretary to the Board of Directors Date: January 17, 2008 3
